             Case 1:19-cv-00768-BMC Document 8 Filed 04/06/19 Page 1 of 1 PageID #: 35

 AO 399 (01/09) Waiverof1he Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                            Eastern District of New York

Lashawn Sharpe                              individually and on behalf of
                                            all others similarly situated      )
                               Plaillliff                                      )
                                  v.                                           )      Civil Action No.         1: 19-cv-00768-BMC
A & W Concentrate Company and Keurig Dr Pepper Inc.                            )
                              Defendant                                        )

                                                WAIVER OF THE SERVICE OF SUMMONS

 To:    Spencer Sheehan
              (Name ofthe plaimijf's attorney or 11nreprese111ed plainli.ff}

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             03/22/20 19              , the date when this request was sent (or 90 days if it was sent outside the
United States). lfl fail to do so, a default judgment will be entered against me or the entity I re resent.


Date:   -o/9'tH9
                Keurig Dr Pepper Inc.
        Printed name ofparty waiving service ofs11m111011s                                                     Printed name
                                                                                       530 I Legacy Drive
                                                                                       Plano, TX 75024
                                                                                                                  Address

                                                                                        Harold.Busch@kdrp.com
                                                                                                              £-mail address

                                                                                         (972) 673-5874
                                                                                                            Telephone number

                                              Duty to Avoid Unnecessary Expenses or Serving n Summons
          Ruic 4 of the Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A dcli:ndant who is located in lhc United Slates and who fails to return a signed waiver of service requested by a plaintiff located in
the United Stales will be required to pay the expenses of service. unless the defendant shows good cause for the failure.
          •·Good cause" docs not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue. or that the court has
no jurisdiction over this muller or over the dcli:ndant or the defendant's property.

        If the waiver is sigm:d and returned, you can still make these and all other defenses and objections. but you cannot object to the absence of
a summons or of service.

           Ifyou waive service. then you must. within the time specified on the wai\·er form, serve an answer or a motion under Ruic 12 on the plaintiff
und file u copy with the court. By signing and returning the waiver form. you arc allowed more lime to respond than ifa summons had been served.
